DETAILED ACTION
This is on the merits of Application No. 15/754514, filed on 02/22/2018. Claims 13-30 are pending. Claims 18-21 and 25-26 are withdrawn. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 line 3 states “said inner shaft an inner surface” and should state --said inner shaft and inner surface--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 23, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0045335 to Heidenreich et al (cited in applicant’s IDS) in view of U.S. Patent No. 8230986 to Ootsuka et al.
Heidenreich discloses:
(Claim 13) A driveline for electricity generation (Par. [0002]-[0003], Fig. 2), the driveline comprising: a generator connectable to an electrical grid for feeding electrical power into the electrical grid (Par. [0002], [0011]); a controllable power unit for driving said generator (Par. [0011], turbine blades are adjustable to allow the controllability of the 
(Claim 14) further comprising a gearbox (16) arranged between said power unit and said torque limiting coupling.
(Claim 15) wherein said torque limiting coupling is configured to limit a torque by slippage of said torque limiting coupling (Par. [0011], [0020], Fig. 1 and 2).
(Claim 23) An electricity generation unit (Fig. 2), comprising: a controllable power unit (Par. [0011], turbine blades are adjustable to allow the controllability of the power unit) a generator connectable to an electrical grid for feeding electrical power into the electrical grid (Par. [0002], [0011]); and a torque limiting coupling connected between said generator and said power unit (Par. [0011], [0020], Figs. 1 and 2, “torque limiting clutch 28”).
Heidenreich does not disclose:
(Claims 13 and 23) said torque limiting coupling including an inner shaft and a twin wallet sleeve arranged coaxial to the inner shaft, said twin wallet sleeve surrounding said inner shaft.
Ootsuka teaches:
(Claims 13 and 23) a torque limiting coupling (Fig. 1) including an inner shaft (1) and a twin wallet sleeve (2) arranged coaxial to the inner shaft, said twin wallet sleeve surrounding said inner shaft.
(Claim 27) wherein said inner shaft is furnished with grooves (35).
(Claim 28)
(Claim 30) wherein said twin wallet sleeve includes a pressure fluid inlet (6) arranged to fill said twin wallet sleeve up to a predetermined pressure.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Heidenreich to have a torque limiting coupling that includes an inner shaft with grooves, a twin wallet sleeve surrounding the inner shaft, and a pressure fluid inlet, as taught by Ootsuka, as an obvious design choice as to how to limit the torque. Heidenreich discloses a torque limiting coupling but does not expand on the type of torque limiting coupling used or the components thereof. One of ordinary skill in the art would then be able to apply well-known torque limiting couplings, including the one taught by Ootsuka, in order to limit the torque.

Claims 13-15, 22-24, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2003/0176223 to Aoki in view of Ootsuka.
Aoki discloses:
(Claim 13) A driveline for electricity generation (Par. [0026], Fig. 3), the driveline comprising: a generator connectable to an electrical grid for feeding electrical power into the electrical grid (Par. [0004], commercial power supply system, par. [0026], Fig. 3); a controllable power unit for driving said generator (Par. [0026], Fig. 3); and a torque limiting coupling disposed in the driveline between said generator and said power unit (Par. [0014], Fig. 3, leaf spring and torque limiter 16).
a hydraulic torque limiter (16) between the output shaft (10a) and the generator (5). The hydraulic torque limiter may be of a type such that a pressure oil is held between the inner ring and outer ring, the pressure oil is discharged during application of a transient response torque not less than a set torque and the inner and outer rings freely rotate with respect to each other (Par. [0015]).
(Claim 14) further comprising a gearbox (10) arranged between said power unit and said torque limiting coupling.
(Claim 15) wherein said torque limiting coupling is configured to limit a torque by slippage of said torque limiting coupling (Par. [0015], slips when pressure oil discharged).
(Claim 22) wherein said power unit is a gas motor or a gas turbine (Fig. 3 element 1).
(Claim 23) An electricity generation unit (Par. [0026], Fig. 3).
(Claim 24) wherein said power unit is a gas motor or a gas turbine (Fig. 3 element 1).
Aoki does not disclose:
(Claims 13 and 23) said torque limiting coupling including an inner shaft and a twin wallet sleeve arranged coaxial to the inner shaft, said twin wallet sleeve surrounding said inner shaft.
Ootsuka teaches:
(Claims 13 and 23) a torque limiting coupling (Fig. 1) including an inner shaft (1) and a twin wallet sleeve (2) arranged coaxial to the inner shaft, said twin wallet sleeve surrounding said inner shaft.
(Claim 27) wherein said inner shaft is furnished with grooves (35).
(Claim 28) wherein said twin wallet sleeve includes a pressure fluid inlet (6) arranged to fill said twin wallet sleeve up to a predetermined pressure.
(Claim 30) wherein said twin wallet sleeve includes a pressure fluid inlet (6) arranged to fill said twin wallet sleeve up to a predetermined pressure.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Aoki to have a torque limiting coupling that includes an inner shaft with grooves, a twin wallet sleeve surrounding the inner shaft, and a pressure fluid inlet, as taught by .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heidenreich and Ootsuka in view of U.S. Patent No. 4093052 to Falk.
Heidenreich and Ootsuka discloses:
(Claim 16) wherein said torque limiting coupling is a frictional coupling (Heidenreich Par. [0028], Ootsuka whole document).
Heidenreich and Ootsuka do not explicitly disclose:
(Claim 16) said frictional coupling comprises a cooling device.
(Claim 17) wherein said cooling device comprises a liquid cooling unit.
Falk teaches:
(Claim 16) the hydraulic fluid providing a cooling effect (Col. 4 line 58-Col. 5 line 7).
(Claim 17) wherein said cooling device comprises a liquid cooling unit (unit providing the liquid).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Heidenreich and Ootsuka to have a cooling device using liquid cooling, as taught by Falk, in order to prevent overheating of the torque limiting coupling.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki and Ootsuka in view of U.S. Patent No. 4093052 to Falk.
Aoki and Ootsuka discloses:
(Claim 16) wherein said torque limiting coupling is a frictional coupling (Ootsuka whole document).
Aoki and Ootsuka do not explicitly disclose:
(Claim 16) said frictional coupling comprises a cooling device.
(Claim 17) wherein said cooling device comprises a liquid cooling unit.
Falk teaches:
(Claim 16) the hydraulic fluid providing a cooling effect (Col. 4 line 58-Col. 5 line 7).
(Claim 17) wherein said cooling device comprises a liquid cooling unit (unit providing the liquid).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Aoki and Ootsuka to have a cooling device using liquid cooling, as taught by Falk, in order to prevent overheating of the torque limiting coupling.

Allowable Subject Matter
Claims 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claim 29. Particularly, a second fluid inlet configured to apply fluid between an outer surface of said inner shaft and inner surface of said twin wallet sleeve in combination with a pressure fluid inlet arranged to fill said twin wallet sleeve up to a predetermined pressure.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659